PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/961,049
Filing Date: 24 Apr 2018
Appellant(s): ASADA, Tetsuo



__________________
Michael A. Messina
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/7/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
	Regarding appellant’s argument on page 4 of the appeal brief that “i. None of the cited references discloses or suggests a cover member which covers a detection target surface when the sensor is detached from the casing.”  JP01-210698 teaches “The end of the measurement member 2 may provide a protective cap separately, in order to prevent adhesion of rust, dust, etc. and to measure maintenance of measurement accuracy, when not measuring” (para 1 page 5).  Hartman (6,352,106) teaches the sensor is held my threads (col 10 lines 49-52).  A threaded sensor can only be mounted on the structure of the fluid distribution system with screw or thread on the structure (Hartman 854, 802 Fig 4).  Furthermore, Hartman teaches the temperature sensor is held by a threaded cap (col 10 lines 49-54).  Examiner also want to point out, for the claim construction, it’s worth noting the cover does not need to be present at the same time. Claim 1 recites, inter alia, “a cover member detachably disposed on the casing and configured to cover the detection target surface when the sensor is detached from the casing” (claim 1 lines 7-8).   The claimed limitation is an alternate language, the cover member is disposed when the sensor is removed from the casing.  Furthermore, the sensor is detachably mounted, threaded, on the casing and the cover member is attached or threaded onto the cover.  In addition, the cover member is not performing any measurements.

	Appellant argues on last paragraph on page 4 that “ii. None of the cited references discloses or suggests a screw hole that is a sensor attachment hole and whose bottom is detection target surface“.  Hartman teaches the sensor is held my threads (col 10 lines 49-52).  A threaded sensor can only be mounted on the structure of the fluid distribution system with screw or thread on the structure (Hartman 854, 802 Fig 4).  Furthermore, Hartman teaches the temperature sensor is held by a threaded cap (col LeMieux (2013/0192050) which teaches different sizes of externally threaded screws mounted on an internal threaded structure (250, 262 Fig 7A, 252, 250 Fig 7B).  Also, different sizes and shapes of screws are commercially available at the time of invention was made (Home Depot, Lowe’s etc.).

Regarding appellant’s argument on last paragraph of page 5 that “iii. None of the cited references discloses or suggests a cover member having an external thread that is screwed into the screw hole, and is shorter than a depth of the screw hole such that when it is screwed into the through hole the external thread is not in contact with a detection target surface”.  JP01-210698 teaches a separate protective cap to prevent adhesion of rust, dust, etc. and to measure maintenance of measurement accuracy, when not measuring (para 1 page 5).  As stated earlier paragraph, Hartman teaches the sensor is held my threads (col 10 lines 49-52).  A threaded sensor can only be mounted on the structure of the fluid distribution system with screw or thread on the structure (Hartman 854, 802 Fig 4).   

With respect to appellant last argument on page 5 that “iv. The Examiner does not provide a reason why a skilled artisan would have combined JP, Hartman, and LeMieux to yield the claimed invention”.  JP teaches a protective cap to prevent dust and measurement accuracy (para 1 page 5).  Hartman teaches a threaded cap with smaller length than the hole.  Furthermore, LeMieux teaches different sizes of screws (250, 262 Fig 7A, 252 Fig 7B).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hartman teaches smaller size cover on a hole of structure and LeMieux teaches different sizes of screws.  In addition, JP teaches, as stated earlier, “The end of the measurement member 2 may 

Furthermore, regarding appellant arguments of last paragraph on page 6 rationale to combine, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. MPEP 2143.03. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Nasir U. Ahmed/Examiner, Art Unit 2855        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                        
Conferees:
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA 
                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.